Per Curiam.
We think the death of Walther did not arise ont of his employment. The case cannot be distinguished in this respect from Hulley v. Moosbrugger, 88 N. J. L. 161. We ought to add that our opinion in that case had probably not been published when the present ease was decided by the judge of the Common Pleas. lie relied on the opinion of the Supreme Court in that case, the reversal of which could hardly have been known publicly at the time. The judgment is reversed.
For affirmance,—Mifturf, Kalesch, JJ. 2.
For reversal—The Cteafcellor, Chief Justice, Swayze, Parker, Bergen, White, Heprefheimer, Williams, Tay-LORs JJ. 9.